Citation Nr: 1133181	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1999 and from October 2001 to June 2003. 

The claim currently before the Board of Veterans' Appeals (Board) arises from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at an RO hearing held before a Decision Review Officer and a videoconference hearing held before the undersigned Acting Veterans Law Judge in September and December 2010, respectively.

The Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder.  The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 rating decision denied a claim of entitlement to service connection for an acquired psychiatric disorder due to a lack of medical nexus evidence relating his schizoaffective disorder to service.  The Veteran perfected an appeal of that denial but withdrew the appeal.  Due to that withdrawal, that decision is final.

2.  The evidence submitted since the January 2006 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder and remanding the case for further development, it is not necessary to review whether VA has fully complied with the VCAA.

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  An appellant may withdraw an appeal.  38 C.F.R. § 20.204(a) (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

At the time of the January 2006 rating decision that denied the issue of entitlement to service connection for an acquired psychiatric disorder, the evidence of record consisted of service treatment records from the Veteran's first period of active service, VA and private treatment records, and a statement from a private nurse and doctor.  The Veteran's service treatment records from his first period of active service show diagnoses of an adjustment disorder and a personality disorder, to include a personality disorder with schizoid features.  VA and private treatment records and a statement from a private nurse and doctor show a diagnosis of a psychotic disorder.  

The January 2006 rating decision denied a claim of entitlement to service connection for an acquired psychiatric disorder due to a lack of medical nexus evidence relating his schizoaffective disorder to service.  The Veteran perfected an appeal of that denial but withdrew the appeal in July 2008.  Due to that withdrawal, that decision is final.  38 C.F.R. § 20.204.

The Veteran submitted a request to reopen his claim of entitlement to service connection for an acquired psychiatric disorder in April 2009.  A March 5, 2009 VA treatment record shows that three medical professionals, including a medical doctor, stated that "[w]hile we cannot verify that [schizoaffective disorder] was his diagnosis while in the military service, some of the behaviors noted in his military record can be consistent with this diagnosis and it is not uncommon for symptoms (i.e., paranoia, inability to verbalize thoughts/concerns/questions) to be exacerbated under times of stress, such as performing duties when in the service."

The March 5, 2009, VA treatment record relates to an unestablished fact necessary to substantiate his claim, which is evidence of a medical nexus relating his current psychiatric disorder to active service.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

The Board finds that additional development of evidence is required prior to resolution of the issue on appeal.  In light of the March 5, 2009 VA treatment record discussed above, a VA examination is necessary.

At the December 2010 videoconference hearing, the Veteran testified - and a review of the record confirms - that he is receiving Social Security disability benefits.  He stated that the grant of benefits was based on a psychiatric disorder.  The RO must obtain the records from the Social Security Administration.

The Veteran's service treatment records from his second period of active service are not of record.  The RO must obtain them.  Also, given that the appellant had behavioral problems in service, the RO must obtain the claimant's service personnel records from both periods of service.

The Veteran has given contradictory information about the number of psychiatric hospitalizations he had while he resided in Washington state.  In August 2005, he reported only one hospitalization, but in September 2005 he claimed that he had been hospitalized several times in Washington state for paranoid delusions.  Records from a September 2004 hospitalization in Washington state are of record.  The RO should seek further clarification from the appellant on this matter.  

The December 2006 statement from a private nurse and doctor reflects that the Veteran had received treatment for his psychiatric disorder from the Rocky Hills Veterans Home and Hospital.  The RO must obtain all records from that facility.

The Veteran has received treatment at the West Haven VA Medical Center.  The RO obtained a complete set of records from that facility from June 2005 to August 2007 and from February 2009 to August 2009.  The RO must obtain all records from the West Haven VA Medical Center from August 2007 to February 2009 and from August 2009 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should remind the Veteran that he was hospitalized at Providence Everett Medical Center in Everett, Washington, in September 2004, and ask him whether he was hospitalized in Washington state for psychiatric symptomatology on any other occasion.  Depending on the appellant's response, the RO should obtain any additional hospitalization records from facilities in Washington state.  The RO should obtain all treatment records from the Rocky Hills Veterans Home and Hospital.  Regardless of the claimant's response, the RO obtain all VA treatment records from the West Haven VA Medical Center from August 2007 to February 2009 and from August 2009 to the present.  Any obtained records should be associated with the Veteran's claims file.

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran of disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder.

3.  The RO must ask the Veteran to submit all service personnel and treatment records in his possession, to include all records from his second period of active service.  The RO must also contact the National Personnel Records Center in an attempt to secure all service treatment records from his period of active service from October 2001 to June 2003 and all service personnel records from both periods of active service (from July 1987 to June 1999 and from October 2001 to June 2003).  The RO should associate any obtained records with the appellant's claim folder.

4.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of the current psychiatric disorder.   The claims folder is to be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current psychiatric disorder is related to active service.  The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current psychotic disorder manifested itself within one year of the appellant's separation from active service in June 1999 or within one year of the appellant's separation from active service June 2003.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  Thereafter, the RO must readjudicate the issue on appeal, with consideration of presumptive service connection for a psychosis.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


